Case 2:03-cv-72701-AJT ECF No. 321 filed 01/07/19 PagelD.5505 Pag¢ 1 of 6

(Gr .. on"

Date: 1/2/19 A>” ct eed

Re: Ward v Wolfenbarger, et al. fo

LETTER OF RECORD
Re: REMOVAL OF PETITIONER'S COUNSEL

CERTIFICATE OF SERVICE
ON LAST PAGE

 

Honorable Arthur J. Tarnow:

I reluctantly report to you, with service on the Clerk and party
counsel's, so that all is out in the open and hopefully corrective
measures are promptly implemented. e this
missive as being appropriate and informative. If you feel this
matter should be aired out in an open forum, then please schedule a
prompt in court hearing, with issuance of a "writ" to have me brought
to court to participate; or alternatively, schedule a prompt video or
phone conference, where I and party counsel's can all participate in
discussion.

As stated in my prior pleadings in response to prior appointed
counsel's, starting with the federal defender attorney(s) Shanker and
Robinson, I have been plagued with a string of attorney's who are
either outright incompetent, lack time to devote to this case,
uncaring if they win or lose, at the expense and peril of the client;
and/or covertly conspiring with opposing counsel in the AG's office
to ruin this case's chance of obtaining an unconditional writ of
habeas release from custody; a release I have more than earned and
believe I deserve,

Starting with the federal defender's office, Miriam Seifer (or
whomever has been picking the attorney's from the CJA list), it
appears prejudicial delay and incompetence is the norm; all prior
attorney's having conspired with opposing counsel (Respondents) in
this case, to DELAY, and not competently handle DISCOVERY methods;
permitting the State (agents/agencies) to continue their charade of
immunity from being held accountable, and in furtherance of
unaccountability, to perpetrate a fraud upon Your Honor, this Court,
and my person, by asserting they have not and are not considering the
ordered to be expunged 1971 convictions and "all of their effects" in
any decision making process relating to my person, as well as their
documented vindictive retaliation against my person for pursuing this
Wolfenbarger case and related litigation. Discovery which has been,
and remains, critical to the fact-finding process and outcome of this
case, but which all prior appointed counsels, including the most
recent Atty Mihas, have been extremely lax, reluctant and/or
incompetent in pursuing.

It is my belief that all prior counsels appointed to represent me
in this case have worked with opposing counsel's interest, and NOT my
best interest, by repeatedly, over the years, obtaining STIPULATIONS
from opposing counsel for extensions of time, OVER MY NOTED
OBJECTIONS. It is further my belief that opposing counsel
Case 2:03-cv-72701-AJT ECF No. 321 filed 01/07/19 PagelD.5506 Page 2 of 6

(Respondents) thru delay, hope to gain a STRATEGIC advantage,
thinking that if they delay long enough, they are hoping you Judge
Tarnow, given your age (right up there with me), will become ill, or
for some other health related reason leave the bench, and pass this
case onto another judge wholly unfamiliar with the long term
convoluted case history. That is opposing counsel's bad faith
STRATEGY. You are a wise and learned senior judge, whom has earned
great respect. Without saying so, I believe your gut tells you the
same thing I am preaching here. I trust you will get to the bottom
of it all before it is too late, and severely sanction/reprimand all
counsel's who have been, and are currently, acting in bad (or
corrupt) i11 will faith. I trust you will agree that the smell of
foul play is strong, and will take action on your own terms.

PRESENT APPOINTED COUNSEL (MIHAS):

1. Has never won a 2254 habeas action; and has no fedaral 2254
habeas corpus or federal habeas discovery discovery skills; thus
leaving me high and dry to be fed to the feral hyena's,
unconscionably, on a silver platter;

2. To date, has not familiarized himself with the specifics (fact
and law) of both federal defender 5/9/18 brief or my 10/4/18 pro-per
supplemental brief, or attendant volumes of supporting
documents/exhibits.

a) MORESO, present counsel Mihas, to date, has refused to
discuss in any way whatsoever, the briefs and documents in support,
even though I have asked numerous times that he either come see me
(which he has not), or discuss over the phone.

3, I encourage you Judge Tarnow to subpoena all prison phone
conversations and kiosk JPay e.mails to and from Mihas and myself,
that will fully corroborate my position. In his e.mails to me, he
beats around the bush, avoids, and returns a short message that is
non-productive, and only a couple times may take my phone call, ONLY
to be able to tell Your Honor that he IS communicating. However, the
QUALITY of his sparce communication is basically meaningless.

4, On 1/1/19 Mihas e.mailed me asking WHY I ask for his opinion
of the briefs that have been filed. He refuses to speak about the
MERITS of the briefs or supporting documents at all. Mihas states in
his e.mail that he takes the position that: HE REMAINS MY ATTORNEY
OF RECORD ONLY to attempt to be a conduit in attempted settlement
negotiations with opposing counsel Simply put, as a prisoner,
despite my intelligence, I am prejudicially limited to the basics;
however, the basics do not win cases, where (as here) a case is
worthy of a win. In short, as a prisoner, I cannot engage the
various methods of discovery that are necessary to the fact-finding
outcome of this case; noting the CA6 remanded for fact-finding. Such
discovery methods being, but not limited to: FQIA, deposition,
subpoena, interrogatories, requests for admissions and documents,
etc. Moreso, a competent investigator is needed in this case; given
the AG's office (Respondent's counsel), MDOC, parole board
authorities/staff, and others, have not been at all cooperative;
Case 2:03-cv-72701-AJT ECF No. 321 filed 01/07/19 PagelD.5507 Page 3of6

rather have consistently avoided, contested and erected barriers
against ferreting out the truth of matters relevant and material to
the fact-finding process in this case.

a) Moreso, Atty Mihas takes the position that Your Honor
stayed his motion to withdraw, RELIEVING HIM OF HIS NORMAL ADVOCACY
as an attorney; and is limited to attempted settlement negotiations,
Apparently he is incompetent with regard to the meaning of the term
"STAY."

b) Mihas has not been aggressive in settlement negotiations.
He permits opposing counsel to dictate NONSENSE in counter offers.
NOTING: Opposing counsel does NOT suggest to his clients (Respondents
MDOC/Parole Board) that they agree to my several justified, realistic
and reasonable settlement proposals; rather opposing counsel feeds
back with a so called counter offar stating in sum that:

IF I DISMISS WITH PREIUDICE THIS CASE, THEY WILL SPEED UP THE
"INTERVIEW" STAGE OF THE LIFER PROCESS AND THE INTERVIEW MAV NOT BE
NIN PERSON"), WITH NO GUARANTEES MY CASE WILL BE MOVED FORWARD TOWARD
RELEASE/REINSTATEMENT TO PAROLE. THAT THEY WILL "NOT" GIVE ME ANY
"REASONS" OR "RECOMMENDATIONS TO FACILITATE RELEASE", and THUS SELF
SERVING REMAIN UNACCOUNTABLE. in short, Gpposing counsel (Banghart-
Linn) is making a sham and mockery of this Court, by telling Your
Honor that they are acting in good faith settlement negotiations.
They give/offer NOTHING, and want everything (my life) in return!

5. Attorney Mihas has REFUSED to engage in any type of DISCOVERY,
and continues to refuse as of 1/1/19; again taking the position his
represantation is LIMITED tn attempt to settle. Specifically, on
10/15/18 the parole board/commutation committee received my
COMMUTATION APPLICATION, wherein I reasonably ask that my draconian
life term for 4 non-violent drug possessory offense of 1979, be
commuted to a TERM OF YEARS, (to avoid the unaccountable arbitrary
lifer process), after having served approx. 40 yrs to date. The
parole board/commutation committee make a RECOMMENDATION to the
Governor's executive clemency board (a recommendation generally
followed); noting the parole board/committee uses/CONSIDERS THE SAME
1971 conviction information (explicit, "B" prefix, "3" sentences
Served) that 1s riddled throughout my various files, and remains in
those files to date. The information Your Honor ordered expunged T
2004! The same information that makes out the body of the two briefs
filed by myself and federal defender.

a) On 11/30/18 the parole board and its commutation committee
forvarded my commutation application with their RECOMMENDATION to the
Gavernor's Office.

b) The Governor's office refuses to tell me, upon the inquiry
of both my brother and myself, what the parole board's recommendation
was, Likewise the parole board/commutation committee refuses (in
writing) to tell me what their "recommendation" was. Like their
usage of the 1971 convictions, they have and continue to remain hush-
hush secret; especially in light of this Wolfenbarger case
Overshadouing the way they may be forced to be accountable and
conduct their business, given the cutcome of this case, should Your
Honor ultimately find to my favor and write a strong chastising
Case 2:03-cv-72701-AJT ECF No. 321 filed 01/07/19 PagelD.5508 Page 4 of 6

deterrent opinion, that is published.

4) ALONG THIS LINE, I SPECIFICALLY ASKED, AND ATTY MIHAS HAS
REFUSED, TO CONDUCT ANY TYPE OF "DISCOVERY," (deposition, subpoena,
interrogatory, request for admissions/documents, etc.), in attempt to
learn of the commutation RECOMMENDATION, files and specific
information used/considered in arriving at the recommendation (i.e.,
1971 conviction information).

2) Specifically, Mihas told me just the other day in a JPay
e.mail that the "COMMUTATION PROCESS HAS NOTHING TO DO WITH THIS
LAWSUIT," even though I correctly informed him of the process,
Starting with the parole board and related Board's commutation
committee. That statement goes to show Mihas is either working with
opposing counsel to benefit Respondent State authorities, or is
simply incompetent.

ELT TENE

In my particular case, the federal defender high level
individuals such as Miriam Seifer (or other) whem has been making the
C2A choices has been corrupted, and TI believe have not, and can no
longer, be professionally impartial in assigning attorney's from the
CIA panel list.

THEREFORE, given my needs and limitations a3 a prisoner, and the
importance of this cas2, may I suggest:

4. Your Honor promptly schedule a hearing where I am present, and
permitted to freely speak;

2. Find Respondent's opposing counsel has been acting (by act and
omission) in BAD FAITH, by forcing upon the Court and my person a
CORRUPT strategy;

3. Prometly deny opposing counsel's motion to extend time to file
Respondent's brief (noting they have had the same.4+ yrs that the
federal defender had to deal with this case; ard, STIMULATED to
federal defender extensions ONLY to profit in the long run tnru
inordinate DELAY prejudicial to my nerson);

4, Find opposing counsel has ABUSED ITS/HIS STATION; and thereon
promptly rule on the MERITS of the combined federal defender and my
pro per supplemental brief(s), as GOING UNOPPOSED.

5. Finally, I ask that Vour Honor APPOINT NEW SUBSTITUTE COUNSEL,
and permit so called “hybrid representation," undar Smith v Rivard;
new counsel to be appointed NOT FROM THE "CJA" PANEL list, NOR an
appointment choice made by any persan connected with the FEDERAL
DEFENDER OFFICE. Rather, a new appointment to be made by a SPECIAL
PANEL put to this task by Your Honor.

IT need an attorney who is experienced and skilled in: 1) 2254
habeas corpus; 2) INVESTIGATION; 3) DISCOVERY; 4&) EVIDENTIARY
HEARING examination and crass exam; 5) who has the time and
experience to buckle dawn and dedicate to this case. An Atty who is
in it to win it.
Case 2:03-cv-72701-AJT ECF No. 321 filed 01/07/19” Paget s509 Page 5of6

There are a few good attorney's out there who would fit this
bill, such as JAMES S. LAWRENCE, but not limited to that person;
noting Atty Lawrence at ona point was attorney of record in the
Satterlee v Wolfenbarger casa cited in my brief.

In closing, I apologize for being lengthy here, but what I say
here is only the tin of the ice berg of whst I have had to deal with
over the past several years in regard to bogus assignments of sc-
called legal counsel's by the federsl cefender office.

I AM IN THIS TO WIN IT; thus far, the appointed attorney's
have NOT 3EEN IN IT TO WIN IT. The State needs to be severely
sanctioned/reprimanded for the way they have UNCONSTITUTIONALLY
mistreated me; and this is the case to be used and written to purge
the State's (agents/sgancies) unconstitutional transgrassions; or at
least bring tham to public light and close scrutiny. Tnis case in
its final outcome is worthy of halding the State fully accountable;
that which to date, to my knowledge, has yet to be done. In my eyes,
the FEDERAL Court's and U.S. CONSTITUTION should take control over
disparaged activities (acts and omissions) of the State and its
agencies/agents.

In closing I thank you for your time and any consideration you
may give to this informative letter. I REMAIN AT YOUR HONOR'S AND
THE COURT'S MERCY, with continued great respect, faith and hope.

Respectfully yours

 
    

Michael Ward #128267
Macomb Corr Fac
34625 26 Mile Rd
New Haven, MI 48048

Petitioner
CERTIFICATE/PROOF OF SERVICE

I, MICHAEL WARD, Petitioner herein above saptianed, certify and
declare under nensity of perjury that on 1/2/19 I placed a caony of
the above "LETTER GF RECORD" in the U.S. Mail, tst class postage
pronpaid addressed ta: CLERK of the Court, U.S. District Court.
Theodore Levin U.S. Courthouse, 231 bl. Lafayette Alvd., Room 564,
Detroit, MI 48226; HONORABLE ARTHUR J. TARNOW, Senior U.S. District
Court Judge, U.S. District Court, ED MT, Theodore Levin U.S.
Courthouse, 231 W. Lafayette Blyd., Am 124, Datroit, MI 48226;
HARALAMEOS D. MIHAS, Counsel for Petitioner, 467 Fureka Rd., Ste. #1,
Wyandotte, MI 48192; LINUS BANGHART-LINN, Asst Mich, Attornay
General, Counsel fnr Respondents, Criminal Appellate Division, P.4.
Box 30217, Lansing, MI 48909.

 

Affiant/Petitioner
oe

'Mishael Ward #128257
Matomb Correctional Facility

34525

lew Haven, MI 48948

~

01/07/19 . PagelD.8510" *Page 6 of

ae

a

de
Case 2:03-cv-72701-AJT ECF No. 321 New.

*

26 Mile Rd.

owennn Wiles 2 . See.

  

ee WHET ROP LEM, ARS: SF OSTAGIE SS PUNEYT SES

       

  

  

TAN IS eee
Pe 7 pale
i: be is Bion.

 

 

re $000.68"

CLERK of thea Court Or
U.S. DISTAICT COURT, £.D.Oeha,
Theodore Levin U.S. courtn anaes Mes

231 W. Lafayette Slvd., Room 5 saa
Detroit, MI 48226 Cos
AGSZE-ZILBZS PBs gL japan EfDens edly edod Ads) AUD yg A]EY Ef sone] pedphagley
. , a
whet é
a. or ca 4
